Filed 7/5/22 Bird v. Bird CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

 LEONORA BIRD,                                               B304780

         Plaintiff and Appellant,                           (Los Angeles County
                                                            Super. Ct. No. BD527332)
           v.

 BRIAN C. BIRD,

        Defendant and Respondent.


     APPEAL from an order of the Superior Court of Los
Angeles County, Steve Cochran, Judge. Affirmed.

         Leonora Bird, in pro. per., for Plaintiff and Appellant.

         No appearance for Defendant and Respondent.
                    __________________________
       Wife Leonora Bird appeals the order denying her request
for an award of spousal support arrears from 2010 until 2013
from husband Brian C. Bird, arguing Mr. Bird never proved he
paid the support, and that her evidence demonstrated he did not
meet his support obligations. She also argues she never waived
her right to collect the arrears. Finding Ms. Bird has failed to
follow the basic rules of appellate procedure, and that her claims
of error fail on their merits, we affirm.
        FACTUAL AND PROCEDURAL BACKGROUND
       The parties were married for nearly 10 years, from July
2000 until they separated in May 2010. In June 2010, Ms. Bird
filed a petition for dissolution of marriage. While the petition
was pending, Mr. Bird paid spousal support pursuant to a
pendente lite order. On May 15, 2012, the trial court entered a
stipulated judgment of dissolution, which provided Mr. Bird
would pay spousal support of $3,500 per month beginning on
May 1, 2011, and ending on May 1, 2016, or in the event of
Ms. Bird’s remarriage, whichever occurred first.
       In 2015, Ms. Bird sought to extend the termination date of
Mr. Bird’s support obligations. On August 26, 2015, the court
ordered Mr. Bird to pay support of $2,250 per month until
March 31, 2019. The court also found that Mr. Bird was in
arrears on his support obligation for the period of June 2015 until
August 2015. There is no indication in the record that in 2015
Ms. Bird sought to recover for arrears spanning 2010 to 2013.
       On March 27, 2019, Ms. Bird filed a request for an order,
seeking to further extend Mr. Bird’s support obligations, claiming
she was unable to support herself. The request did not mention
any arrears.




                                 2
       In response, Mr. Bird argued he had insufficient income to
continue his support of Ms. Bird. He also argued the request was
brought in bad faith, and was intended to force Mr. Bird to settle
arrears claimed by Ms. Bird.
       According to a declaration by Mr. Bird’s counsel, his firm
had conducted a thorough audit of Mr. Bird’s payments, and he
had overpaid support to Ms. Bird. A number of canceled support
checks were attached to counsel’s declaration.
       In response, Ms. Bird argued that back support was owed,
and included a spreadsheet purporting to detail all of Mr. Bird’s
payments, missed payments, and accrued interest on missed
payments from October 1, 2010, through March 1, 2019.
Ms. Bird claimed to be owed over $40,000 in arrears, including
interest.
       On September 16, 2019, Ms. Bird filed a request for an
order to determine arrears, which was supported by the
spreadsheet. She requested monthly payments of $1,500 to
satisfy the arrears.
       Mr. Bird’s responsive declaration included an audit of his
support payments from 2010 until 2019, showing he overpaid his
support obligation. Alternatively, Mr. Bird pointed out that some
of the claimed arrears predated the judgment of dissolution, and
were therefore waived. He also submitted a brief arguing the
equitable defense of waiver applied because Ms. Bird had not
previously sought judicial intervention for the claimed long-
overdue arrears.
       The parties testified at the contested hearing on the issue
of arrears. Their testimony is not meaningfully summarized in
Ms. Bird’s appellate brief. Instead, the brief focuses on which
summary of spousal payments was more reliable, without any




                                3
discussion of the rules of evidence, or why Ms. Bird’s summary
was deserving of more weight than Mr. Bird’s.
       The trial court denied the request for arrears, finding the
“tabulation that I’m getting from [Mr. Bird] is considerably more
credible than the one offered by [Ms. Bird]. The figures used by
[Mr. Bird] have better corroboration and detail. [¶] Now, with
respect to [Ms. Bird’s] years of [not] asserting that arrears were
owed, I don’t use that fact to find waiver. But I use that fact as
circumstantial evidence supporting the position that [Mr. Bird]
does not owe arrears.” Ms. Bird timely appealed.
                            DISCUSSION
       Ms. Bird’s appellate brief does not conform with the rules of
court. Her brief only describes her version of the facts and does
not discuss the facts in support of the court’s ruling. She does not
provide a fair summary of the substance of the court’s ruling.
(City of Riverside v. Horspool (2014) 223 Cal.App.4th 670, 674,
fn. 3.) There is very little relevant legal authority cited in her
brief. (People v. Stanley (1995) 10 Cal.4th 764, 793.) Failure to
comply with the basic rules of appellate procedure waives any
claim of error on appeal. (See, e.g., Duarte v. Chino Community
Hospital (1999) 72 Cal.App.4th 849, 856; Foreman & Clark Corp.
v. Fallon (1971) 3 Cal.3d 875, 881.)
       In any event, there is no merit to her claims. When a party
challenges the sufficiency of the evidence to support an order, “we
apply the substantial evidence standard of review. [Citations.]
In applying this standard, we ‘view the evidence in the light most
favorable to the prevailing party, giving it the benefit of every
reasonable inference and resolving all conflicts in its favor . . . .’ ”
(Zagami, Inc. v. James A. Crone, Inc. (2008) 160 Cal.App.4th
1083, 1096.) Here, the trial court credited Mr. Bird’s evidence he




                                   4
had satisfied his support obligations. We may not reweigh the
evidence, as Ms. Bird asks us to do. (Estate of Sapp (2019) 36
Cal.App.5th 86, 104.)
       Ms. Bird also argues that waiver did not apply, that
recovery of arrears predating the judgment of dissolution was not
barred, and that the court accepted an argument about an
“indemnity clause” made by Mr. Bird. (The discussion of
“indemnity” at the hearing appears to relate to some boilerplate
language in the parties’ stipulated judgment.) The trial court did
not rely on any of these theories or arguments in making its
ruling. Therefore, they do not constitute a basis to reverse the
court’s order.
                          DISPOSITION
       The order is affirmed. The request to augment the record
is granted. No costs are awarded.



                               GRIMES, J.
      WE CONCUR:




                         STRATTON, P. J.




                         HARUTUNIAN, J.*

*     Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.



                                 5